DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-18, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bastioli et al. (US 2013/0071588).
Considering Claims 1, 5, 10, 13, and 21-23:  Bastioli et al. teaches a polyester comprising a dicarboxylic acid component comprising 90 to 100 mole percent of an aromatic diacid (¶0019) that is preferably 2,5-furandicarboxylic acid (¶0017) and 0 to 10 mole percent of an aliphatic diacid that is preferably azelaic acid or sebacic acid (¶0013); and a polyol component that is preferably 100 mole percent 1,2-ethanediol (¶0020).  Bastioli et al. teaches the inherent viscosity as being greater than 0.4 dL/g (¶0031).
	Bastioli et al. is silent towards the oxygen and carbon dioxide barrier properties of a cast film with a thickness of 60-90 microns.  However, Bastioli et al. teaches the same chemical structure as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01.
Considering Claims 2, 4, and 6:  Bastioli et al. teaches zero mole percent of an additional aliphatic saturated dicarboxylic acid.
Considering Claim 3:  Bastioli et al. teaches zero mole percent of an additional unsaturated aliphatic dicarboxylic acid.
Considering Claims 7 and 14-18:  Bastioli et al. teaches zero mole percent of a diol that is not 1,2-ethanediol.
Considering Claim 9:  Bastioli et al. teaches a film, fabric, sheet, or laminated article made from the polyester (¶0113-126).
Considering Claim 11:  Bastioli et al. teaches a composition comprising 1 to 99 percent of the polyester and 1 to 99 percent by weight of a second polyester (¶0043).
Considering Claim 12:  Bastioli et al. teaches a film, fabric, sheet, or laminated article made from the polyester (¶0113-126).

Response to Arguments
Applicant's arguments filed July 13, 2021 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Bastioli et al. does not anticipate the claimed polyester due to the requirement to make three selections to arrive at the claimed invention is not persuasive.  Bastioli et al. teaches the most preferred aromatic diacid as being 2,5-furandicarboxylic acid (¶0017), teaches the two most preferred aliphatic diacids as being azelaic acid and sebacic acid (¶0013), and teaches 1,2-ethanediol as being one of three preferred diols (¶0021).   Bastioli et al. teaches using the diols individually (100 mole percent) (¶0021, Examples).  2,5-furandicarboxylic acid and sebacic acid are used in the examples of Bastioli et al.  Following the disclosure of Bastioli et al., which teaches 2,5-furandicarboxylic acid, azelaic acid, and sebacic acid as the most preferred species of the aromatic and aliphatic dicarboxylic acids, a person having ordinary skill in the art would have to make a single selection among a list of three named species.  
When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962). In In re Petering, the prior art disclosed a generic chemical formula "wherein X, Y, Z, P, and R'- represent either hydrogen or alkyl radicals, R a side chain containing an OH group." The court held that this formula, without more, could not anticipate a claim to 7-methyl-9-[d, l'-ribityl]-isoalloxazine because the generic formula encompassed a vast number and perhaps even an infinite number of compounds. However, the reference also disclosed preferred substituents for X, Y, Z, P, R, and R' as follows: where X, P, and R' are hydrogen, where Y and Z may be hydrogen or methyl, and where R is one of eight specific In re Petering.  
A reading of a reference as only anticipating the exemplified embodiment is narrower than set forth in the MPEP.  See MPEP § 2123.  The claimed invention is one of a small number of most preferred embodiments, and does not require excessive picking and choosing to arrive at the claimed invention.
B)  The applicant’s argument that Bastioli et al. does not teach the claimed oxygen and carbon dioxide barrier properties of a cast film with a thickness of 60-90 microns is not persuasive.  Bastioli et al. teaches the same chemical structure as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01.
The comparative examples cited by the applicant are not analogous to the teaching of Bastioli et al.  Comparative Example 3 does not use the aliphatic diacid of Bastioli et al., while Comparative Example 4 does not use the 2,5-furandicarboxylic acid.  As such, they cannot show the lack of inhrency of the properties in the teaching of Bastioli et al.  "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).  See MPEP § 2112(V).
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767